Senior Judge KASTL
(dissenting):
Our Court today embraces the dissenting views of Judge Cook in United States v. Clevidence, 14 M.J. 17 (C.M.A.1982). Until that case is overruled by the Court of Military Appeals we are bound by the majority view — whether we like the opinion or not. Factually, Seamen Recruit Clevidence made “a vague unsubstantiated assertion that his status on appellate leave awaiting disposition of his case had impaired his ability to obtain suitable employment____” See United States v. Clevidence, 11 M.J. 661, 667 (C.G.C.M.R.1981). See also United States v. Milan, 16 M.J. 730, 733 n. 3 (A.F.C.M.R.1983). That assertion — coupled with “the erosion in prompt post-trial review of courts-martial” — resulted in reversal. See United States v. Clevidence, 14 M.J. 17, 19, (C.M.A.1982). See also United States v. Gentry, 14 M.J. 209 (Sum.Dis.1982) (Naval Officer used marijuana; rejected two civilian job offers; charges dismissed) and United States v. Shely, 16 M.J. 431 (C.M.A.1983) (rejecting the Government contention that claims of prejudice of this type are difficult if not impossible to rebut),